UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2498



SIRAJ SHEIKH,

                                              Plaintiff - Appellee,

          versus


JAMES A. GEISLER,

                                             Defendant - Appellant,

          and


JAMES F. O'CONNOR; INVEST IN AMERICA, L.P.;
INTERBANK CORPORATE SERVICES, INCORPORATED;
DOMINION INDUSTRIES, L.L.C.; MARKET MAKERS,
L.L.C.; ILENE MARIE HARRISON; JOHN L. CRINER,
II; STEVEN R. MAIMON; INTERBANK IMMIGRATION
SERVICES,   INCORPORATED;   ATLANTIC    FOREX,
LIMITED;   INTELLINET   CORPORATE    SERVICES,
INCORPORATED,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-99-1974-A)


Submitted:   May 24, 2001                    Decided:   June 1, 2001


Before WIDENER, MICHAEL, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James A. Geisler, Appellant Pro Se. David Alan Hirsch, VAN GILS &
HIRSCH, P.C., Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James A. Geisler appeals the district court’s orders denying

his motion under Fed. R. Civ. P. 59 and entering judgment for the

Plaintiff following a jury trial in this civil action.         We have

reviewed the record and the district court’s opinion and find that

the district court did not abuse its discretion in declining to

grant Geisler’s motion for a new trial.     Chesapeake Paper Products

Co. v. Stone & Webster Engineering Corp., 51 F.3d 1229, 1237.       We

decline to review Geisler’s claims challenging the district court’s

denial of his pretrial motion to dismiss.    Id. at 1234-37.   Accord-

ingly, we affirm the district court’s orders.       We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED



                                  2